                      Case 2:17-cv-01024-JCM-VCF Document 75 Filed 08/12/20 Page 1 of 2



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7     MICHAEL FOLEY,                                         Case No. 2:17-CV-1024 JCM (VCF)
                 8                                            Plaintiff(s),                      ORDER
                 9               v.
               10      SYLVIA TEUTON, et al.,
               11                                           Defendant(s).
               12
               13            Presently before the court is the matter of Foley v. Teuton et al., case number 2:17-cv-
               14     01024-JCM-VCF.
               15            On February 7, 2018, this court dismissed plaintiff Michael Foley’s claims against all
               16     defendants except defendants Patricia Foley and the Clark County Detention Center. (ECF No.
               17     59). This court denied plaintiff’s motion for reconsideration. (ECF No. 67). Plaintiff Michael
               18     Foley timely appealed. (ECF No. 69). The Ninth Circuit affirmed this court’s dismissal. (ECF
               19     No. 71).
               20            The remaining parties, Michael Foley and the Clark County Detention Center,1 are ordered
               21     to file a status report—jointly or separately—with suggestions as to how this case is expected to
               22     proceed, or in the alternative, relevant dismissal papers, within 10 days of this order. Failure to do
               23     so may lead to sanctions.
               24     ...
               25     ...
               26     ...
               27
               28            1
                                 Patricia Foley was voluntarily dismissed from this matter without prejudice. (ECF No.
                      69).
James C. Mahan
U.S. District Judge
                      Case 2:17-cv-01024-JCM-VCF Document 75 Filed 08/12/20 Page 2 of 2



                1            Accordingly,
                2            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the remaining parties shall
                3     file, within 10 days of this order, a status report or relevant motion in accordance with the
                4     foregoing.
                5            DATED August 12, 2020.
                6                                               __________________________________________
                                                                UNITED STATES DISTRICT JUDGE
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                               -2-
